DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-10 are allowed. 
The following is an examiner's statement of reasons for allowance:
Regarding claim 2, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: one of a source and a drain of the second transistor is electrically connected to a gate of the first transistor; one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the third transistor; wherein a conductive layer having a region in contact with a top surface of the semiconductor layer of the second transistor is electrically connected to the gate of the first transistor through an opening provided in the first insulating layer and the second insulating layer; wherein a gate of the second transistor is provided under the channel formation region of the second transistor; wherein, in a plan view, a conductive layer having a region functioning as the gate of the second transistor extends in a first direction; wherein the gate of the first transistor is provided over the channel formation region of the first transistor; and wherein, in the plan view, a conductive layer having a region functioning as the gate of the first transistor extends in a second direction intersecting with the first direction, in combination with other claimed features, as recited in independent claim 2.  Claims 5 and 8 are dependent upon independent claim 2, and are therefore allowed. 

Regarding claim 4, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: a first electrode of the capacitor is electrically connected to the one of a source and a drain of the second transistor and to the gate of the first transistor; a second electrode of the capacitor is electrically connected to the other of the source and drain of the first transistor; wherein a conductive layer having a region in contact with a top surface of the semiconductor layer of the second transistor is electrically connected to the gate of the first . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			     

 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 4, 2021